Citation Nr: 1031985	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, to include H. pylori gastritis.

2. Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Retired Enlisted Association


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 
1991, March 1986 to October 1986, January 1992 to July 1992 and 
on active duty for training (ACDUTRA) from January 1994 to July 
1994, followed by multiple periods of ACDUTRA, each lasting from 
one day to several weeks until his discharge from the Air Force 
Reserves in November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Jurisdiction of the claims was subsequently 
transferred to the RO in Columbia, South Carolina.  In November 
2008, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now returns 
to the Board for appellate review. 

In September 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The Veteran also filed timely appeals with regard to denials of 
service connection for hypertension, bilateral hearing loss, and 
tinnitus.  Service connection for hypertension was subsequently 
granted by the RO, and he did not perfect his appeals as to the 
claims for service connection for bilateral hearing loss and 
tinnitus.  Thus, these issues are not before the Board at this 
time.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary in this case.  In November 2008, 
the Board remanded the appeal to the AOJ for further development; 
however, the Board determines that this development was 
insufficient.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure compliance 
with remand orders.  However, although the AOJ is required to 
comply with remand orders, it is substantial compliance, not 
absolute compliance that is required.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
The Board finds that the AOJ substantially complied with the 
November 2008 remand orders, but that the development remains 
incomplete.

The Board ordered that the Veteran should be asked to identify 
and authorize release, if necessary, of any additional, relevant 
VA and private treatment records.  The Veteran provided release 
forms for several private practitioners, but he did not 
specifically state that he had received treatment at a VA 
facility that was not of record.  However, the Board notes that 
the Veteran stated in an April 2010 submission that he had been 
prescribed Omeprazole by a VA facility for gastrointestinal 
symptoms.  The Board notes that the last VA treatment record in 
the claims file is from Columbia VA Medical Center and is dated 
in July 2007.  Thus, all VA treatment records from that facility 
dated from July 2007 onward must be obtained.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).   

Further, the Board observes that the Veteran submitted a release 
of records for Dr. CC.  In February 2009, the AOJ received a 
response from Dr. CC's office that the Veteran was not a patient 
of Dr. CC.  However, a May 2003 letter from Dr. CC states that 
the Veteran had been his patient since October 1997.  It is 
possible that records for the Veteran's treatment by Dr. CC have 
been destroyed, but the record February 2009 response does not 
state so.  Thus, there appears to be some confusion with respect 
to these records, and the Board finds that another remand is 
necessary so that a request can be made to the office of Dr. CC 
for records relevant to the Veteran's treatment with Dr. CC 
beginning in October 1997.  

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records for the 
Veteran from the Columbia VAMC dated from 
July 2007 onward.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Request that the Veteran again authorize 
release of records from Dr. CC to VA, if 
necessary, and send another request to Dr. 
CC for treatment records pertaining to the 
Veteran.  The request should specifically 
note that Dr. CC stated that the Veteran 
began treatment with him in October 1997 
and continued until at least May 2003, if 
not beyond.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
April 2010 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


